Citation Nr: 1004104	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran retired in 1984 with 10 years of active service, 
including from June 1957 to October 1967 and from May 1982 to 
August 1984, and 14 years inactive service.  He also had 
prior service as a midshipman at the United States Naval 
Academy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied a claim for entitlement to TDIU.  This issue was 
remanded by the Board in July 2008, as it was considered to 
be inextricably intertwined with a claim for service 
connection for a cervical spine disability that was remanded 
at that time. 

With regard to the Veteran's claim for service connection for 
a cervical spine disability, the Board notes that this claim 
was granted in a September 2009 rating decision.  This 
decision was a complete grant of benefits with respect to 
this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Therefore, the issue of entitlement to TDIU is the 
only issue that remains on appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to TDIU.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Under 
the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that 
the service- connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2009).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance. Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, the Board notes that the Veteran has a 40 
percent rating for degenerative disc disease of the lumbar 
spine; a 30 percent rating for a cervical spine fusion; a 10 
percent rating for tinnitus; a 10 percent rating irritable 
bowel syndrome (IBS); a 10 percent rating for multiple 
actinic keratosis lesions status post excision, status post 
excision basal cell carcinoma right temple; and a 10 percent 
rating for bilateral sensorineural hearing loss.  As such, 
his combined rating is 70 percent according to Table 1 of 38 
C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.25 (2009).  Therefore, the Veteran's service-connected 
disabilities meet the percentage rating standards for TDIU.  
38 C.F.R. § 4.16(a) (2009).  The Board must now consider 
whether the evidence reflects that the Veteran's service-
connected disabilities render him unemployable.  In doing so, 
the Board notes that the Veteran's nonservice-connected 
disabilities cannot be considered in determining his 
entitlement to TDIU.  Entitlement to TDIU will be considered 
based on whether the evidence of record reflects that the 
Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities only.

The claims file contains a February 2005 treatment record 
from Desert Orthopedic Center, in which it was noted that the 
Veteran was off of work for 6 weeks due to degenerative disc 
disease of the lumbar spine.  The record also demonstrates 
that the Veteran has been issued a parking pass for disabled 
persons.  On the May 2005 application, a physician indicated 
that the Veteran was severely limited in his ability to walk 
because of an arthritic, neurological, or orthopedic 
condition.

The Veteran underwent VA examination for his spine in March 
2005, at which time the Veteran reported working as a 
guardian in a casino.  The Veteran indicated that so far, his 
low back pain and neck pain had not affected his job.  
However, in an addendum, the examiner observed there was 
significant reduction of range of motion of the cervical and 
the lumbar spine due to pain without repetitive movement, 
raising strong suspicion of further reduced range of motion 
in repetitive extremities.  The examiner stated he was unable 
to evaluate functional impairment following repetitive use 
because the Veteran was unable to engage in repetitive use 
due to severe pain.

More recently, the Veteran underwent VA examination in May 
2009 at which time the Veteran reported that experiencing 
incapacitating episodes of lower back pain on an almost daily 
basis and that he had retired in March 1998 due to lower back 
pain.  But, while the Veteran's service-connected lumbar 
spine disability was briefly discussed at the primary focus 
of this examination was to evaluate the Veteran's cervical 
spine disability and its possible relation to service.  
Moreover, this examination did not specifically address 
whether or the not the Veteran was unable to secure and 
follow a substantially gainful occupation due to his service-
connected spine conditions.  

The March 2005 VA examination which did discuss the lumbar 
spine disability was conducted approximately 5 years ago.  
The Veteran had averred that his lumbar spine disability has 
increased in severity since then, and the medical evidence of 
record is consistent with his assertions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, in 
light of the fact that the Veteran now meets the percentage 
requirements for entitlement to TDIU, and the only 
examination of record addressing the possible effects of his 
lumbar spine condition on his ability to maintain employment 
is over 5 years old, the Board will afford the Veteran a new 
VA examination for the proper assessment of his claim.  38 
U.S.C.A. § 5103A (West 2002).  As such, this issue must be 
remanded in order to schedule the Veteran for a VA 
examination to determine whether he is precluded, by reason 
of service-connected disabilities, to specifically include 
his service-connected cervical and lumbar spine conditions, 
from obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
appropriate VA examination for his 
claim for entitlement to TDIU.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  The examiner should 
elicit a history from the Veteran 
regarding his recent employment and 
examine the Veteran thoroughly.  
After reviewing the file, noting the 
Veteran's reported history, and 
examining the Veteran, the examiner 
should render an opinion as to 
whether the Veteran is precluded, by 
reason of service-connected 
disabilities, to specifically include 
his service-connected cervical and 
lumbar spine conditions, from 
obtaining and maintaining any form of 
gainful employment consistent with 
his education and occupational 
experience.  

The examiner should provide a complete 
rationale for any opinions provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the most 
recent SSOC.  In the event that the 
claim is not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

